Title: To Thomas Jefferson from Thomas Bell, 4 June 1792
From: Bell, Thomas
To: Jefferson, Thomas



Sir
Richmond 4th. June 1792

The enclosed from our friend Dotr. Gilmer was handed me this day by Mr. Chandler. I have hutherto had no acquintance with him, but from the information of Several Gentlemen, have reason to believe he is a Gentleman of respectability and worthy of a Commission. Am well informed he has (from an anxiety to go into the army) raisd perhaps 20-odd men. He has with him Several letters from other Gentlemen on the Subject.
Our Old Neighbour Mr. Marks and family are extreamly pleased with the flattering accounts you were so Obliging as to communicate about Hastings. I had a letter from him the other day. He says he is well pleased with his Situation.
You will see by the Docters note to me, that he is in a fair way of recovery, after having lost all hopes of himself. I have the Honer to be with due respect, your most Obedent Sert.

Tho Bell

